| NITZSIMMONS, Judge,
concurring with reasons.
I respectfully concur. While I disagree that a party, dismissed without prejudice, can never be brought back into an ongoing or continuing suit through amendment of the petition, I agree with the result in this particular case. See La. C.C.P. art. 1151. *677The pivotal issue here is prescription. The Parish is not a “substitute defendant” to whom Ray v. Alexandria Mall, 434 So.2d 1083, 1087 (La.1983) and La. C.C.P. art. 1153 would apply. To allow the amendment to relate back would also violate the clear wording of La. R.S. 13:5107 D(3), which specifically prohibits the interruption and suspension of prescription under the facts before us.